DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 24-43 is/are pending. 
Claims 1-23 are canceled.
Claim(s) 24, 33 and 42 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 13/791,389 (filed on 3/8/2013).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 6/29/2018, 11/15/2018 and 4/16/2019 have been considered by the examiner.

Claim Objections
Claim(s) 24, 28-29 and 33 and 42 is/are objected to because of the following informalities:  
Claims 24, 33 and 42 recite the term “the autonomous fan speed”, and it should be “the autonomous fanstate”. 
Claim 28-29 recites “is failed”, and it should be “[[is]] has failed”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 24-43 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more.  

As per the 2019 Patent Eligibility Guidance, claim(s) 24-41 are eligible as per the Step 1 (statutory) analysis (see below for ineligibility of claims 42-43).

However, as per the Step 2A Prong One (abstract idea, law of nature or natural phenomenon) analysis, the claimed invention in claim(s) 24, 33 and 42 is directed to a judicial exception (specifically, an abstract idea); this is because the claims recite receiving data, identifying data and generating data, all of which fall under a sub-category of abstract ideas, namely mental processes.

As per the Step 2A Prong Two (practical application) analysis, this judicial exception is not integrated into a practical application because claim(s) 24, 33 and 42 simply recite data gathering and manipulation which are not incorporated into any such practical application which applies the gathered and manipulated data.

As per the Step 2B (significantly more) analysis, claim(s) 24, 33 and 42does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite functional units where the functions (of gather and manipulating data) are related to one another, without the recitation of any non-generic hardware that incorporates such data gathering and manipulation.

Dependent claim(s) 25-32, 34-41 and 43 do not recite subject matter that cures the 101 deficiency of claim(s) 24, 33 and 42.

Additionally, Claims 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a "computer-readable medium storing instructions". 

This medium can be interpreted as referring to lines of programming within a computer system, rather than referring to the program or medium as a physical object. Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se". 

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596 (Fed. Cir. 1998).

Claim 43 is a dependent claim and does not cure the deficiency of the non-statutory subject matter of claim 42.

Reciting the term “non-transitory” before the term “computer-readable” in claims 42-43 will cure the deficiency of the non-statutory subject matter.


	Claim Rejections - 35 USC § 102 and 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clapper (U.S. Pub. No. 2005/0212781) (hereinafter “Clapper”) in view of Tsai et al. (U.S. Pub. No. 2010/0215510) (hereinafter “Tsai”).


Regarding claim 24, Clapper teaches a method comprising: determining whether a fan state is normal; determining whether an…fan state is normal; (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

identifying a fan profile setting; (Para. 48 - - for multiple fans, a profile of each fan is used, where profile setting is specific, i.e. identified, for each fan; Para. 59 - - configuration profiles are identified)

generating, based on the fan profile setting, a normal fan speed signal for at least one fan, in a case where the fan state and the…fan state are determined to be normal; (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

and generating, based on the fan profile setting, a fast speed signal for a fan, in a case where the fan state and the…fan speed are determined not to be normal. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast, i.e. not default/normal; also see related claim objection where autonomous fan speed should be autonomous fan state)


But Clapper does not explicitly teach an autonomous fan state

However, Tsai teaches an autonomous fan state (Para. 35 - - autonomous control of fan is used)

Clapper and Tsai are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain fan speed control related to temperature.

Therefore, at the time the invention was made (pre-AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Clapper, by incorporating the above limitation(s) as taught by Tsai.

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 25, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches setting the fan state to one of a normal fan state or a fast fan state, based on a temperature, wherein the determining of whether the fan state is normal is based on the setting. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast, i.e. not default/normal)



Regarding claim 26, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the temperature is a surrounding temperature in an environment of the at least one fan, (Para. 31 - - temperature of processor is used, where processor is an environment of the fan)

the method further comprises detecting whether the surrounding temperature exceeds a threshold, and wherein the setting is based on a result of the detecting. (Para. 49 - - increase in processor temperature results in increase in fan speed setting, where temperature increase causing fan speed increase is being interpreted as surrounding temperature exceeding threshold)



Regarding claim 27, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the identifying of the fan profile setting is performed based on a setting of a fan profile switch. (Para. 59 - - configuration profiles are identified; Para. 23 - - switch can be used for multiple fan settings)



Regarding claim 28, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Tsai further teaches wherein the determining of whether the autonomous fan state is normal comprises determining whether the at least one fan is failed. (Para. 27 - - error signal is being interpreted as determining whether fan has failed)

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).




Regarding claim 29, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Tsai further teaches setting the autonomous fan state for one or more fans, where it is determined that the at least one fan is failed. (Para. 27 - - error results in compensating with driving of actual speed, i.e. setting autonomous fan state)

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 30, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the determining of whether the autonomous fan state is normal comprises determining whether a fan module state is set. (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal, where Tsai has already taught autonomous fan state)



Regarding claim 31, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches determining whether a timer has expired. (Para. 42 - - setting is maintained until such time as the user adjusts knob, where time is being interpreted as expiring when such adjustment is made)



Regarding claim 32, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the generating of the fast fan speed signal is performed in response to determining that the timer has expired. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast)



Regarding claim 33, Clapper teaches a system, comprising: a memory storing a program; and a computer processor, operating under control of the program to perform a method (Para. 18 - - performance control apparatus may be a computer, which has processor operating under control of program stored in memory)

comprising: determining whether a fan state is normal, determining whether an…fan state is normal, (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

identifying a fan profile setting, (Para. 48 - - for multiple fans, a profile of each fan is used, where profile setting is specific, i.e. identified, for each fan; Para. 59 - - configuration profiles are identified)

generating, based on the fan profile setting, a normal fan speed signal for at least one fan, in a case where the fan state and the…fan state are determined to be normal, (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

and generating, based on the fan profile setting, a fast speed signal for a fan, in a case where the fan state and the…fan speed are determined not to be normal. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast, i.e. not default/normal; also see related claim objection where autonomous fan speed should be autonomous fan state)


But Clapper does not explicitly teach an autonomous fan state

However, Tsai teaches an autonomous fan state (Para. 35 - - autonomous control of fan is used)

Clapper and Tsai are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain fan speed control related to temperature.

Therefore, at the time the invention was made (pre-AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Clapper, by incorporating the above limitation(s) as taught by Tsai.

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 34, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the method further comprises setting the fan state to one of a normal fan state or a fast fan state, based on a temperature, wherein the determining of whether the fan state is normal is based on the setting. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast, i.e. not default/normal)



Regarding claim 35 Regarding claim 26, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the temperature is a surrounding temperature in an environment of the at least one fan, (Para. 31 - - temperature of processor is used, where processor is an environment of the fan)

the method further comprises detecting whether the surrounding temperature exceeds a threshold, and wherein the setting is based on a result of the detecting. (Para. 49 - - increase in processor temperature results in increase in fan speed setting, where temperature increase causing fan speed increase is being interpreted as surrounding temperature exceeding threshold)



Regarding claim 36, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the identifying of the fan profile setting is performed based on a setting of a fan profile switch. (Para. 59 - - configuration profiles are identified; Para. 23 - - switch can be used for multiple fan settings)



Regarding claim 37, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Tsai further teaches wherein the determining of whether the autonomous fan state is normal comprises determining whether the at least one fan is failed. (Para. 27 - - error signal is being interpreted as determining whether fan has failed)

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 38, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Tsai further teaches setting the autonomous fan state for one or more fans, where it is determined that the at least one fan is failed. (Para. 27 - - error results in compensating with driving of actual speed, i.e. setting autonomous fan state)

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 39, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the determining of whether the autonomous fan state is normal comprises determining whether a fan module state is set. (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal, where Tsai has already taught autonomous fan state)



Regarding claim 40, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the method further comprises determining whether a timer has expired. (Para. 42 - - setting is maintained until such time as the user adjusts knob, where time is being interpreted as expiring when such adjustment is made)



Regarding claim 41, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the generating of the fast fan speed signal is performed in response to determining that the timer has expired. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast)



Regarding claim 42, Clapper teaches a computer-readable medium storing instructions which, when executed by a computer processor, cause the computer processor to perform a method (Para. 18 - - performance control apparatus may be a computer, which has processor operating under control of program stored in memory)

comprising: determining whether a fan state is normal; determining whether an…fan state is normal; (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

identifying a fan profile setting; (Para. 48 - - for multiple fans, a profile of each fan is used, where profile setting is specific, i.e. identified, for each fan; Para. 59 - - configuration profiles are identified)

generating, based on the fan profile setting, a normal fan speed signal for at least one fan, in a case where the fan state and the…fan state are determined to be normal; (Para. 64 - - state is set to default based on performance criteria, where default state is being interpreted as normal; Para. 15  - - performance criteria is of fan speed)

and generating, based on the fan profile setting, a fast speed signal for a fan, in a case where the fan state and the…fan speed are determined not to be normal. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast, i.e. not default/normal; also see related claim objection where autonomous fan speed should be autonomous fan state)


But Clapper does not explicitly teach an autonomous fan state

However, Tsai teaches an autonomous fan state (Para. 35 - - autonomous control of fan is used)

Clapper and Tsai are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain fan speed control related to temperature.

Therefore, at the time the invention was made (pre-AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Clapper, by incorporating the above limitation(s) as taught by Tsai.

One of ordinary skill in the art would have been motivated to do this modification in order to limit the effects of fan aging, as suggested by Tsai (Para. 11).



Regarding claim 43, the combination of Clapper and Tsai teaches all the limitations of the base claim(s).
Clapper further teaches wherein the generating of the fast fan speed signal is performed in response to determining that a timer has expired. (Para. 29 - - fast speed signal for fan is generated based on determining that state is set to fast; Para. 42 - - setting is maintained until such time as the user adjusts knob, where time is being interpreted as expiring when such adjustment is made)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2007/0174020 by Lanus, which discloses latent fault checking a cooling module of an embedded computer chassis (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119